Title: From George Washington to Lieutenant General Rochambeau, 16 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir,
						Head Quarters in New Jersey July 16th 1780
					
					I hasten to impart to you the happiness I feel at the welcome news of your arrival; and as well in the name of the american army as in my own name to present you with an assurance, of our warmest sentiments for Allies, who have so generously come to our Aid.
					As a citizen of the United States and as a Soldier in the cause of liberty, I thankfully acknowledge this new mark of friendship from his Most Christian Majesty—and I feel a most grateful sensibility for the flattering confidence he has been pleased to honor me with on this occasion.
					Among the obligations we are under to your Prince, I esteem it one of the first that he has made choice for the command of his Troops of a Gentleman whose high reputation and happy union of social qualities & military abilities promise me every public advantage & private satisfaction.
					I beg Sir, you will be the interpreter of my Sentiments to the Gentlemen under your command. Be pleased to assure them, that to the pleasure I anticipate of an acquaintance with them, I join the warmest desire to do every thing that may be agreeable to them and the Soldiers under their command. But in the midst of a War, the nature and difficulties of which are peculiar & uncommon, I cannot flatter myself in any way to attone for the sacrifice they have made; but by giving them such oppertunities in the field of glory as will enable them to display that gallantry and those talents which we shall always be happy to acknowledge with applause.
					The Marquis De La Fayette has been by me desired from time to time to communicate such intelligence, and make such propositions

as circumstances dictated. I think it so important immediately to fix our plan of operations and with as much secrecy as possible, that I have requested him to go himself to New London, where he will probably meet you. As a Genl Officer I have the greatest confidence in him—as a friend he is perfectly acquainted with my sentiments & opinions—He knows all the circumstances of our Army & the Country at large; All the information he gives and all the propositions he makes, I entreat you will consider as coming from me. I request you will settle all arrangements whatsoever with him; and I shall only add, that I shall exactly conform to the intentions of His Most Christian Majesty as explained in the several papers put into my hand by his order & signed by his Ministers.
					Permit me to refer you to the Marquis De La Fayette, for more particular assurances of what I feel on this occasion; which I the more readily do from a knowledge of his peculiar affection and regard for you. Impatiently waiting for the time when our operations will afford me the pleasure of a personal acquaintance with you—I have the honor to be with the most perfect consideration and attachment, Your most Obedient & humble Servant
					
						Go: Washington
					
				